Supreme Court of the United States
                              Office of the Clerk
                        Washington, DC 20543-0001

                                   January 9, 2015


Clerk
Court of Appeals of Texas, Fourteenth District
301 Fannin, Suite 245
Houston, TX 77002


        Re: Zajahn Antonio Johnson
            v. Texas
            No. 14-7896
            (Your No. 14-12-00319-CR)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 8, 2014 and placed on the docket January 9, 2015 as No. 14-7896.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Andrew Downs
                                        Case Analyst